Citation Nr: 1525887	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.




FINDING OF FACT

The Veteran's tinnitus began during her military service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claims that she experiences tinnitus which is related her period of active duty.  Specifically, she noted that she worked near airplanes during her period of service.  Her military occupational specialty indicated that she worked with munitions, and noise exposure has already been conceded by VA in this case.  

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
Turning to the question of in-service disease or injury, the Board notes that there are no reports of tinnitus during her period of active duty.  
The Veteran was afforded a VA examination in December 2012 in conjunction with her claim for service connection.  The examiner noted the Veteran's reports of in-service noise exposure.  The Veteran indicated that the ringing in her ears began near the end of her military service, and that she still experienced that sensation.  Ultimately, the examiner determined that it was less likely than not that bilateral tinnitus was caused by, or a result of, military noise exposure.  For a rationale, it was noted that because the tinnitus moved from ear to ear, it was not likely noise-induced.  It was also noted that tinnitus was not reported during the Veteran's period of active service.
Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, from her period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as her military service is commensurate with her claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and her current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.  
Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


